United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3758
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Steven Royce Larson,                     *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: April 23, 2003
                              Filed: May 6, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.
      Steven Royce Larson (Larson) appeals the sentence the district court1 imposed
after Larson pled guilty to possessing methamphetamine with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). At sentencing, the district court
denied Larson an acceptance-of-responsibility reduction because of his participation
in a drug transaction the day after he entered his guilty plea.



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      Larson argues the district court erred in denying the reduction because his post-
plea conduct was an attempt to gain valuable information for the government. After
careful review of the record, we find that the district court did not clearly err in
denying the acceptance-of-responsibility reduction. See U.S.S.G. § 3E1.1, cmt.
nn.1(b), 3; United States v. Ervasti, 201 F.3d 1029, 1043 (8th Cir. 2000) (standard of
review); United States v. Nguyen, 52 F.3d 192, 194 (8th Cir. 1995).


      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-